FILED
                           NOT FOR PUBLICATION
                                                                            SEP 26 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAMES ALLEN HYDRICK; et al.,                     No.   16-55830

              Plaintiffs-Appellants,             D.C. No. 2:98-cv-07167-TJH-AS

 v.
                                                 MEMORANDUM*
PETER WILSON; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Terry J. Hatter, District Judge, Presiding

                          Submitted September 1, 2017**
                              Pasadena, California

Before: W. FLETCHER and IKUTA, Circuit Judges, and BARKER,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Sarah Evans Barker, United States District Judge for
the District of Southern Indiana, sitting by designation.
      Plaintiffs, a class of sexually violent predators (“SVPs”) challenging their

conditions of confinement at California state hospitals, appeal from a district court

order dismissing their complaint. On appeal, plaintiffs argue that their claims are

not moot and that the district court abused its discretion in denying their motions to

amend and to transfer venue. We have jurisdiction under 28 U.S.C. § 1291 and we

affirm.

      An order dismissing a complaint as moot is reviewed de novo. Native Vill. of

Noatak v. Blatchford, 38 F.3d 1505, 1509 (9th Cir. 1994). Orders denying motions

to amend complaints, to transfer venue under 28 U.S.C. § 1404(a), and to extend

the period for effecting service of process are all reviewed for abuse of discretion.

Ventress v. Japan Airlines, 603 F.3d 676, 680 (9th Cir. 2010); Mann v. Am.

Airlines, 324 F.3d 1088, 1090 (9th Cir. 2003); Jones v. GNC Franchising, Inc., 211
F.3d 495, 498 (9th Cir. 2000).

      Plaintiffs’ claims are moot. A claim for injunctive relief is moot if plaintiffs

“cannot reasonably be expected to benefit from prospective relief ordered against

the defendant.” Bayer v. Neiman Marcus Grp., Inc., 861 F.3d 853, 864 (9th Cir.

2017). Where plaintiffs seek to enjoin unlawful practices at a facility in which they

are confined, transfer to a different facility typically moots their claims. See Nelson

v. Heiss, 271 F.3d 891, 897 (9th Cir. 2001); Dilley v. Gunn, 64 F.3d 1365, 1368


                                           2
(9th Cir. 1995). Here, plaintiffs’ transfer from the Atascadero facility to the

Coalinga facility mooted their claims against the defendants who were engaged in

prison operations at Atascadero.

      Transfer does not moot challenges to system-wide practices, but plaintiffs

can only bring system-wide claims if a defendant in the action can provide the

relief sought. See Walker v. Beard, 789 F.3d 1125, 1132 (9th Cir. 2015). Assuming

arguendo that plaintiffs raised system-wide claims, the district court lacked

personal jurisdiction over the defendants who could provide system-wide relief due

to plaintiffs’ failure to timely serve those defendants. See Fed. R. Civ. P. 4(m). The

district court did not abuse its discretion in refusing to grant an extension of time

for service, since plaintiffs sought the extension fourteen years after filing their

Second Amendment Complaint and did not show good cause. See Efaw v.

Williams, 473 F.3d 1038, 1041 (9th Cir. 2007).

      Nor did the district court abuse its discretion in denying plaintiffs’ motion to

amend their complaint. District courts must consider any evidence of bad faith,

undue delay, prejudice, or futility when deciding a motion to amend. Royal Ins. Co.

of Am. v. Sw. Marine, 194 F.3d 1009, 1016-17 (9th Cir. 1999). The district court

correctly determined that the proposed amendment would be futile. The complaint

as amended would not revive plaintiffs’ system-wide claims, since the second and


                                            3
third complaints listed the same system-wide policymakers, neither of whom had

been timely served. The facility-specific claims, brought against officials at

Coalinga State Hospital and based on conduct alleged to have occurred there,

would be dismissed for improper venue even if the complaint were amended. See

28 U.S.C. § 1391(b). The prejudice to defendants–who would suddenly find

themselves faced, in effect, with an entirely new lawsuit following the proposed

amendment–further supports the district court’s denial, as does the lengthy and

unexplained delay in seeking amendment. The district court did not err in denying

the motion to amend.

      Nor did the district court err in denying plaintiffs’ motion to transfer venue.

Judges considering 28 U.S.C. § 1404(a) motions make individualized, case-by-case

determinations as to whether transfer is appropriate. Jones v. GNC Franchising,

Inc., 211 F.3d 495, 498 (9th Cir. 2000). Here, the claims set forth in plaintiffs’

Second Amended Complaint would remain moot even if the motion were granted.

Under these circumstances, the denial was not erroneous.

      AFFIRMED.




                                           4
                                                                               FILED
Hydrick v. Wilson, 16-55830
                                                                                   SEP 26 2017
Ikuta, Circuit Judge, concurring in the judgment:
                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
       I agree with the majority but on different grounds. Even if read in the light

most favorable to the appellants, the Second Amended Complaint (SAC) does not

raise systemwide claims; rather, the SAC focuses on defendants, facts, and

administrative directives pertaining specifically to Atascadero. Accordingly, I

would hold that the appellants’ facility-specific claims became moot when the

appellants were transferred to another facility. See Nelson v. Heiss, 271 F.3d 891,

897 (9th Cir. 2001). Appellants argue two exceptions to the mootness doctrine

apply, but these claims were not raised below and are waived on appeal. See Cold

Mountain v. Garber, 375 F.3d 884, 891 (9th Cir. 2004), as amended (Aug. 9,

2004).

       I would also hold that the district court did not abuse its discretion in

denying appellants’ leave to amend the SAC. The proposed Third Amended

Complaint is effectively a new complaint against a new group of defendants,

brought eleven years after the SAC and nine years after the State began relocating

sexually violent predators to Coalinga. Leave to amend may be denied when, as

here, there is evidence of undue delay and undue prejudice to the defendants. See

Acri v. Int'l Ass'n of Machinists & Aerospace Workers, 781 F.2d 1393, 1398 (9th

Cir. 1986); Jackson v. Bank of Haw., 902 F.2d 1385, 1387 (9th Cir. 1990).